DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is a final office action in response to Applicant’s remarks and amendments filed on 21 April 2022.  Claims 1, 9 and 14 are currently amended.  Claims 1-20 are pending review in this action.  The previous objections to the drawings, specification and the claims are withdrawn in light of Applicant’s corresponding amendments.  The previous 35 U.S.C 112 rejection is withdrawn in light of Applicant’s corresponding amendment.
New grounds of rejection necessitated by Applicant’s amendments are presented below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-9, 14, 15, 18 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Pre-Grant Publication No. 2019/0165347, hereinafter Trif.
Regarding claim 1, Trif teaches a bicycle battery system. The bicycle battery system includes a battery assembly and a battery retaining device (110, “battery lock”) (paragraph [0008]).
The battery assembly includes a battery (100), a blocking element (150) and a spring element (160) (paragraph [0030, 0033] and figure 1a).  The blocking element (150) and the spring element (160) are mounted on the battery (100) and are thus part of the battery assembly. The battery assembly (100) is capable of being moved by or manipulated by the blocking element (150) and the blocking element (150) is therefore considered a “handle”. The end of the blocking element (150) is shown to be in the shape of a hook and is thus considered a “mount” (see annotated Figure 1 below). The spring element (160) supports the blocking element (150, “handle”) and is considered a “handle plunger”. 

    PNG
    media_image1.png
    299
    370
    media_image1.png
    Greyscale
[AltContent: arrow][AltContent: textbox (“handle”)][AltContent: arrow][AltContent: textbox (“mount”)]
[AltContent: textbox (Areas of application of pressing force)][AltContent: arrow]
[AltContent: arrow]





[AltContent: textbox (Figure 1 - Trif's assembly. Illustrating the features considered "handle" and "handle mount" and the points of application of the pressing force.)]


The battery retaining device (110, “battery lock”) is mounted within the interior (“cavity”) of a tube (200) of a bicycle frame (paragraph [0034] and figure 1a). The battery retaining device (110, “battery lock”) is configured to secure the battery assembly within the interior of the tube (200) of the bicycle frame. The battery retaining device (110, “battery lock”) includes a locking bar (130, “moveable latch”) and a stop (180, “stationary latch”). The locking bar (130, “moveable latch”) is actuated by a locking mechanism (paragraph [0030]). The locking mechanism maintains the locking bar (130, “moveable latch”) in a desired position and is thus considered a “lock plunger”. 
The locking mechanism (“lock plunger”) sets the battery retaining device (110, “battery lock”) in a locked position or an unlocked position. In the locked position, the battery assembly is securely mounted in the interior (“cavity”) of the tube (200) of the bicycle frame. In the locked position, the locking bar (130, “moveable latch”) is in contact with (“presses”) against the “handle mount” (figure 1a), therefore the “handle mount” presses against the locking bar (130, “moveable latch”).
In the unlocked position, the battery pivots upwardly (figures 2a and 2b). The spring element (160, “handle plunger”) anchors the blocking element (150, “handle”) onto the battery and causes the blocking element (150, “handle”) to also pivot. Thus a pressing force is applied from the spring element (160, “handle plunger”) to the blocking element (150, “handle”) and to the part of the “handle mount” closest to the blocking element (150, “handle”) to cause it to pivot (Figure 1 above). The direction of motion is away from a face of the battery such that “the handle mount” engages the stop (180, “stationary latch”) (paragraph [0030]). 
	Regarding claim 2, Trif teaches that the spring element (160, “handle plunger”) is a spring (paragraph [0033]), therefore it is “spring-loaded”. The spring element (160, “handle plunger”) is mounted onto a retaining element (105) positioned on the face of the battery (100) (paragraph [0033] and figure 1a). A portion of the spring element (160, “handle plunger”) is positioned within an opening of the blocking element (150, “handle”) (see annotated Figure 2 below). 



    PNG
    media_image1.png
    299
    370
    media_image1.png
    Greyscale
[AltContent: arrow][AltContent: textbox (“opening”)]







[AltContent: textbox (Figure 2 - Trif's assembly. Illustrating the feature considered an "opening".)]

	Regarding claim 4, Trif teaches a retaining element (105, “cover”) mounted on the face of the battery (100) (paragraph [0029]). The retaining element (105, “cover”) includes a lip, which makes up its circumferential edge and extends to be mounted over the circumferential edge of the battery face (see annotated Figure 3 below). As it extends outward, the lip is considered a “mounting pedestal”.
Regarding claim 5, Trif teaches that the blocking element (105) which includes the “handle mount” is mounted on the edge of the retaining element (105, “cover”) (paragraphs [0011, 0032, 0033]). Therefore, the “handle mount” is mounted on the retaining element (105, “cover”) via the lip (“mounting pedestal”).




    PNG
    media_image1.png
    299
    370
    media_image1.png
    Greyscale
[AltContent: arrow][AltContent: textbox (lip (“mounting pedestal”))]








[AltContent: textbox (Figure 3 - Trif's assembly. Illustrating the feature considered a "mounting pedestal".)]

Regarding claim 6, Trif teaches that the “handle” and the “handle mount” are integral (Figure 1 above). The “handle” is shown to be attached at one end, such that pressure in the horizontal direction (30) (figure 1a) would cause both the “handle” and the “handle mount” to pivot about the attachment point.
Regarding claim 7, Trif teaches that pressing the “handle” in the horizontal direction (30) towards the face of the battery when the retaining device (110, “battery lock”) is in the unlocked position, causes the “handle mount” to disengage from the stop (180, “stationary latch”) so that the battery assembly may be removed from the interior (“cavity”) of the tube (200) of the bicycle frame (paragraph [0030]).
The “handle” is shown to be attached at one end, therefore the movement in response to pressing in the horizontal direction would be a “pivotal movement” about the attachment point (“pivot”). 
Regarding claim 8, Trif teaches that when the locking mechanism (“lock plunger”) causes the retaining device (110, “battery lock”) to be in the unlocked position, the battery assembly partly moves in the vertical direction, such that the “handle mount” engages the stop (180, “stationary latch”) of the retaining device (110, “battery lock”) (paragraph [0030]). The taught movement in the vertical direction is considered equivalent to the instantly claimed partial ejection.
	Regarding claim 9, Trif teaches that the retaining device (110, “battery lock”) includes a key receptacle (120). A key (125) causes the retaining device (110, “battery lock”) to transition from the locked position to the unlocked position (paragraph [0031] and figure 2A). 

Regarding claim 14, Trif teaches a method of forming a bicycle battery system. The bicycle battery system includes a battery assembly and a battery retaining device (110, “battery lock”) (paragraph [0008]).
The battery assembly includes a battery (100), a blocking element (150) and a spring element (160) (paragraph [0030, 0033] and figure 1a).  The blocking element (150) and the spring element (160) are mounted on the battery (100) and are thus part of the battery assembly. The battery assembly (100) is capable of being moved by or manipulated by the blocking element (150) and the blocking element (150) is therefore considered a “handle”. The end of the blocking element (150) is shown to be in the shape of a hook and is thus considered a “mount” (see annotated Figure 1 above). The spring element (160) supports the blocking element (150, “handle”) and is considered a “handle plunger”. The blocking element (150, “handle”) and the spring element (160, “handle plunger”) make up the “handle assembly”.
The battery retaining device (110, “battery lock”) is mounted within the interior (“cavity”) of a tube (200) of a bicycle frame (paragraph [0034] and figure 1a). The battery retaining device (110, “battery lock”) is configured to secure the battery assembly within the interior of the tube (200) of the bicycle frame. The battery retaining device (110, “battery lock”) includes a locking bar (130, “moveable latch”) and a stop (180, “stationary latch”). 
A locking mechanism is mounted in a base of the battery retaining device (110, “battery lock”). The locking mechanism actuates the locking bar (130, “moveable latch”) (paragraph [0030]). The locking mechanism maintains the locking bar (130, “moveable latch”) in a desired position and is thus considered a “lock plunger”. 
The locking mechanism (“lock plunger”) sets the battery retaining device (110, “battery lock”) in a locked position or an unlocked position. In the locked position, the battery assembly is securely mounted in the interior (“cavity”) of the tube (200) of the bicycle frame. In the locked position, the locking bar (130, “moveable latch”) is in contact with (“presses”) against the “handle mount” (figure 1a), therefore the “handle mount” presses against the locking bar (130, “moveable latch”).
The spring element (160, “handle plunger”) is mounted to a face of the battery. In the unlocked position, the battery pivots upwardly (figures 2a and 2b). The spring element (160, “handle plunger”) anchors the blocking element (150, “handle”) onto the battery and causes the blocking element (150, “handle”) to also pivot. Thus a pressing force is applied from the spring element (160, “handle plunger”) to the blocking element (150, “handle”) and to the part of the “handle mount” closest to the blocking element (150, “handle”) to cause it to pivot (Figure 1 above). The direction of motion is away from a face of the battery such that “the handle mount” engages the stop (180, “stationary latch”) (paragraph [0030]). 

	Regarding claim 15, Trif teaches mounting a retaining element (105, “cover”) on the face of the battery (100). The “handle assembly” is mounted on the retaining element (105, “cover”) (paragraphs [0011, 0032, 0033]).

Regarding claim 18, Trif teaches that the retaining element (105, “cover”) includes a lip, which makes up its circumferential edge and extends to be mounted over the circumferential edge of the battery face (see annotated Figure 2 above). As it extends outward, the lip is considered a “mounting pedestal”.
The blocking element (105) which includes the “handle mount” is mounted on the edge of the retaining element (105, “cover”) (paragraphs [0011, 0032, 0033]). Therefore, the “handle mount” is mounted on the retaining element (105, “cover”) via the lip (“mounting pedestal”).
The blocking element (150) is shown to be attached at one end, such that pressure in the horizontal direction (30) would cause the whole blocking element (150) to pivot about the attachment point and relative to the face of the battery.
Regarding claim 19, Trif teaches that the “handle” and the “handle mount” are integral and together form the blocking element (150). The blocking element (150) is shown to be attached at one end, such that pressure in the horizontal direction (30) would cause the whole blocking element (150) to pivot about the attachment point.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2019/0165347, hereinafter Trif as applied to claims 1, 9 and 14 above, and further in view of U.S. Pre-Grant Publication No. 2013/0241169, hereinafter Talavasek.
Regarding claim 3, Trif teaches a locking mechanism (“lock plunger”). A portion of the locking mechanism (“lock plunger”) is shown to be within a base of the battery retaining device (110, “battery lock”) (figure 1a).
Trif fails to teach that the locking mechanism (“lock plunger”) is spring-loaded.
It is known in the art to implement spring-loaded locking mechanisms to secure batteries within bicycles frames. See, e.g. Talavasek who teaches a spring-loaded lock mechanism (305), which is used to retain a battery pack (300) within a tube (55) of a bicycle frame (paragraphs [0028, 0060] and figures 17-19).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to implement Trif’s locking mechanism (“lock plunger”) as a spring-loaded mechanism without under experimentation and with a reasonable expectation of success.
Regarding claim 10, Trif teaches a key receptacle (120) positioned within the tube (200) of the bicycle frame (figure 1a). 
Trif does not explicitly teach that the key receptacle is accessible through the bicycle frame.
Talavasek teaches a battery pack (300) held within a tube (55) of a bicycle frame and secured in place through a lock mechanism (305) including a lock cylinder (525) (paragraphs [0049, 0060] and figure 2). Talavasek teaches that the lock cylinder (525) is accessible through the bicycle frame (paragraph [0061] and figure 2).
It would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to position the key receptacle (120) within the tube (200) of the bicycle frame such that it is accessible for the insertion of a key through the bicycle frame for the purpose of ensuring a compact assembly which allows easy access for the user.

Regarding claim 20, Trif teaches mounting a key receptacle (120) within the tube (200) of the bicycle frame (figure 1a). 
Trif does not explicitly teach that the key receptacle is accessible through the bicycle frame.
Talavasek teaches a battery pack (300) held within a tube (55) of a bicycle frame and secured in place through a lock mechanism (305) including a lock cylinder (525) (paragraphs [0049, 0060] and figure 2). Talavasek teaches that the lock cylinder (525) is accessible through the bicycle frame (paragraph [0061] and figure 2).
It would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to position the key receptacle (120) within the tube (200) of the bicycle frame such that it is accessible for the insertion of a key through the bicycle frame for the purpose of ensuring a compact assembly which allows easy access for the user.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2019/0165347, hereinafter Trif as applied to claim 1 above, and further in view of U.S. Pre-Grant Publication No. 2019/0337588, hereinafter Wecker.
Regarding claim 11, Trif teaches that the battery assembly includes a cover terminating with the surface of the tube (200) of the bicycle frame (paragraph [0037]). Trif does not provide any structural details of the cover.
Trif fails to teach a cover plate and side covers.
Wecker teaches a battery unit (1) mounted within a bicycle frame (abstract). The battery unit (1) includes a plurality of batteries (21) held within a housing (12) and a cover plate (4) (paragraph [0140]). The cover plate (4) includes a plate-type area (43) and two side wings (44, “side covers”) (paragraph [0201] and figure 20). Wecker teaches that the two side wings (44, “side covers”) include guiding elements (45), which engage grooves (46) located on the housing (12) in order to attach the cover plate (4) to the housing (12) (paragraphs [0202, 0203]). The cover plate (4) encloses the battery unit (1) within the bicycle frame (paragraph [0140] and figures 18 and 19).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to fashion Trif’s cover in the manner taught by Wecker for the purpose of attaching the cover to the battery (100) and enclosing the battery (100) within the tube (200) of the bicycle frame.
Regarding claim 12, Trif as modified by Wecker teaches that the each of the side wings (44, “side covers”) includes a guiding element (45, “track”) configured to be accommodated in (“to mate with”) a respective groove (46) located on a side of the battery to mount the cover to the battery (Wecker’s paragraph [0202]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2019/0165347, hereinafter Trif as modified by U.S. Pre-Grant Publication No. 2019/0337588, hereinafter Wecker as applied to claim 11 above, and further in view of U.S. Pre-Grant Publication No. 2019/0009855, hereinafter Munkso.
	Regarding claim 13, Trif as modified by Wecker teaches a cover plate enclosing the battery (100) within the bicycle frame. The cover plate remains visible to the outside when the battery (100) is enclosed within the bicycle frame.
	Trif as modified by Wecker does not teach that the material of the cover plate is the same as the material of the frame so that the cover plate matches an appearance of the frame.
	Munkso teaches a battery pack (14) enclosed within a frame element (13) of a bicycle (paragraphs [0100-0102] and figures 5, 6 and 9). The battery pack (14) includes a cover element (26) which remains visible to the outside when the battery pack is inserted within the frame element (13) (paragraph [0103] and figure 10). Munkso teaches forming the cover and the frame element (13) of the same material and such that the cover constitutes a natural and discreet part of the bicycle frame (paragraphs [0022, 0046]).
	Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to fashion the cover plate of Trif as modified by Wecker of the same material as the bicycle frame for the purpose of ensuring that the battery and its cover fit discreetly into the bicycle frame.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2019/0165347, hereinafter Trif as applied to claim 15 above, and further in view of U.S. Pre-Grant Publication No. 2018/0006278, hereinafter Shimoda.
Regarding claim 16, Trif teaches that the spring element (160, “handle plunger”) is mounted onto the retaining element (105, “battery cover”) (paragraph [0033]).
Trif does not provide any specifics on the way in which the spring element (160, “handle plunger”) is mounted onto the retaining element (105, “battery cover”).
The mounting of elements onto “battery covers” is known in the art. See, e.g. Shimoda who mounts element (70) onto battery cover (64A). The element (70) is secured within an opening in battery cover (64A) (paragraph [0076] and figure 12).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to mount Trif’s spring element (160, “handle plunger”) into an opening of the retaining element (105, “battery cover”) for the purpose of attaching it securely to the retaining element (105, “battery cover”).
Regarding claim 17, Trif teaches that the retaining element (105, “battery cover”) is fit into a recessed area (“opening”) of the battery (paragraph [0029] and figure 1a). 
Therefore, the opening in the retaining element (105, “battery cover”) of the combination of Trif and Shimoda would be within the recessed area (“opening”) of the battery and thus the two may be considered aligned. 
Given that the spring element (160, “handle plunger”) is within the opening in the retaining element (105, “battery cover”), it is also in the recessed area (“opening”) of the battery.

Response to Arguments
Applicant’s newly added limitations have been considered.  However, after further search and consideration, the previously presented Trif reference was found to address the amended claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILIA V NEDIALKOVA whose telephone number is (571)270-1538. The examiner can normally be reached 8.30 - 5.00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEWART A FRASER/Primary Examiner, Art Unit 1724                                                                                                                                                                                                        
LILIA V. NEDIALKOVA
Examiner
Art Unit 1724